 




Exhibit 10.1




STOCK PURCHASE AGREEMENT




THIS STOCK PURCHASE AGREEMENT (the “Agreement”) entered into this 18th day of
July 2018, by and among Educaciόn Significatίva, LLC, a Delaware limited
liability company (the “Seller”) and Aspen Group, Inc., a Delaware corporation
(the “Company”).  The Company and the Seller may be referred to herein
collectively as the “Parties”.




WHEREAS, the Seller owns 1,203,209 shares of the issued and outstanding common
stock of the Company;




WHEREAS, Oksana Malysheva, a director of the Company, is the sole member and
manager of the Seller; and




WHEREAS, the Company desires to repurchase 1,000,000 shares of the issued and
outstanding common stock of the Company owned by the Seller (the “Shares”) and
the Seller desires to sell the Shares upon the terms and conditions set forth
herein.




NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties hereto agree as follows:




1.

Sale and Purchase of Shares.  The Seller agrees to sell and the Company agrees
to purchase the Shares for the consideration contained in this Agreement and
subject to the terms and conditions of this Agreement.




2.

Purchase Price / Closing.




2.1

The price per Share shall be $7.40 (the “Purchase Price”).  Upon the execution
and delivery of this Agreement, the Purchase Price shall be delivered by the
Company to its attorneys, Nason Yeager Gerson White & Lioce, P.A., as Escrow
Agent, and the certificates for the Shares, stock powers endorsed in blank with
medallion guarantees, and irrevocable written instructions to issue and deliver
the Shares to the Company (the “Escrow Property”) shall be delivered by the
Seller to the Escrow Agent.




2.2

As disclosed in Section 4.6, the Company is reselling the Shares to a third
party.  Simultaneous with the sale to the third party, the Company shall direct
the Escrow Agent to wire transfer the Purchase Price to the Seller in accordance
with the directions of the Seller and the Company shall acquire legal title to
the Shares.  If the Company has not closed the transaction referred to in
Section 4.6 by 5:00 p.m. New York time on July [__], 2018, it shall direct the
Escrow Agent to return the Escrow Property to the Seller.











1







--------------------------------------------------------------------------------

 




3.

Representations and Warranties of the Seller.  As an inducement to the Company
to enter into this Agreement and consummate the transaction contemplated hereby,
the Seller hereby makes the following representations and warranties, each of
which is materially true and correct on the date hereof and will be materially
true and correct as of the date of this Agreement:




3.1

The Seller is the record and beneficial owner of all of the Shares and the
Seller owns the Shares, free of any claim, lien, security interest or
encumbrance of any nature or kind and, as such, has the exclusive right and full
power to sell, transfer and assign the Shares free of any such claim, lien,
security interest or encumbrance;




3.2

The Seller has full power and authority to execute and deliver this Agreement
and to perform its obligations hereunder.  This Agreement constitutes the valid
and legally binding obligation of the Seller, enforceable in accordance with its
terms. The execution, delivery, and performance of this Agreement and all other
agreements contemplated hereby have been duly authorized by the Seller;




3.3

The execution and delivery of this Agreement by the Seller and the observance
and performance of the terms and provisions contained herein do not constitute a
violation or breach of any applicable law, or any provision of any other
contract or instrument to which the Seller is a party or by which it is bound,
or any order, writ, injunction, decree, statute, rule, by-law or regulation
applicable to the Seller;




3.4

The Seller has received all of the information that the Seller considers
necessary or appropriate for deciding whether to sell the Shares hereunder and
perform the other transactions contemplated hereby.




3.5

No insolvency proceedings of any character, including without limitation,
bankruptcy, receivership, reorganization, composition or arrangement with
creditors, voluntary or involuntary, designating the Seller as the bankrupt or
the insolvent, are pending or, to the knowledge of the Seller, threatened and
the Seller has not made an assignment for the benefit of creditors, nor has
Seller taken any action with a view to, or which would constitute the basis for,
the institution of any such insolvency proceedings;




3.6

There are no actions, suits, or proceedings pending or, to the best of the
Seller’s knowledge, threatened, which could in any manner restrain or prevent
the Seller from effectually and legally selling the Shares pursuant to the terms
and provisions of this Agreement;




3.7

The Seller has no liability or obligation to pay fees or commissions to any
broker, finder, or agent with respect to the transactions contemplated by this
Agreement;  











2







--------------------------------------------------------------------------------

 




3.8

The Seller has evaluated the merits and risks related to the sale of the Shares
based exclusively on its own independent review and consultations with such
investment, legal, tax, accounting and other advisers as it deemed necessary.
The Seller has made its own decision concerning the sale of the Shares without
reliance on any representation or warranty of, or advice from, the Company other
than the representations made in this Agreement;




3.9

The Seller acknowledges and understands that the Company and some of its other
affiliates may possess material nonpublic information regarding the Company not
known to the Seller that may impact the value of the Shares (the “Information”),
and that the Company is not disclosing the Information to the Seller or its
affiliates, principals, stockholders, partners, employees and agents. The Seller
understands, based on its experience, the disadvantage to which the Seller is
subject due to the disparity of information between the Seller and the Company.
Notwithstanding such disparity, the Seller has deemed it appropriate to enter
into this Agreement and to consummate the transaction contemplated thereby;




3.10

The Seller agrees that none of the Company, its other affiliates, stockholders,
employees and agents shall have any liability to the Seller, its affiliates,
manager, members, employees, and agents, whatsoever due to or in connection with
the Company’s use or non-disclosure of the Information or otherwise as a result
of the transaction contemplated by this Agreement, and the Seller hereby
irrevocably waives any claim that it might have based on the failure of the
Company to disclose the Information.




4.

Representations and Warranties of the Company.  As an inducement to the Seller
to enter into this Agreement and to consummate the transactions contemplated
hereby, the Company hereby makes the following representations and warranties,
each of which is materially true and correct on the date hereof and will be
materially true and correct as of the date of this Agreement:




4.1

The Company has full power and authority to execute and deliver this Agreement
and to perform its obligations hereunder.  This Agreement constitutes the valid
and legally binding obligation of the Company, enforceable in accordance with
its terms. The execution, delivery, and performance of this Agreement and all
other agreements contemplated hereby have been duly authorized by the Company;




4.2

The execution and delivery of this Agreement by the Company and the observance
and performance of the terms and provisions of this Agreement on the part of the
Company to be observed and performed will not constitute a violation of
applicable law or any provision of any contract or other instrument to which the
Company is a party or by which it is bound, or any order, writ, injunction,
decree statute, rule or regulation applicable to it;











3







--------------------------------------------------------------------------------

 




4.3

No insolvency proceedings of any character, including without limitation,
bankruptcy, receivership, reorganization, composition or arrangement with
creditors, voluntary or involuntary, designating the Company as the bankrupt or
the insolvent, are pending or, to the knowledge of the Company, threatened and
the Company has not made an assignment for the benefit of creditors, nor has the
Company taken any action with a view to, or which would constitute the basis
for, the institution of any such insolvency proceedings;




4.4

There are no actions, suits, or proceedings pending or, to the best of the
Company’s knowledge, threatened, which could in any manner restrain or prevent
the Company from effectually and legally purchasing the Shares pursuant to the
terms and provisions of this Agreement;




4.5

The Company has no liability or obligation to pay fees or commissions to any
broker, finder, or agent with respect to the transactions contemplated by this
Agreement;




4.6

The Company is acquiring the Shares as treasury stock and simultaneously selling
the Shares at $7.40 per share to William Blair & Company, L.L.C. or an affiliate
thereof.  The Company is selling the Shares under the existing Form S-3
Registration Statement (File No.: 333-224230).




5.

Survival of Representations and Warranties and Agreements.  All representations
and warranties of the parties contained in this Agreement shall survive the date
of this Agreement and shall not be affected by any investigation made prior to
the date of this Agreement.




6.

Indemnification.




6.1

Indemnification Provisions for Benefit of the Company.  In the event the Seller
breaches any of its representations, warranties, and/or covenants contained
herein and provided that the Company makes a written claim for indemnification
against the Seller, then the Seller agrees to indemnify the Company from and
against the entirety of any losses, damages, amounts paid in settlement of any
claim or action, expenses, or fees including court costs and reasonable
attorneys’ fees and expenses.  




6.2

Indemnification Provisions for Benefit of the Seller.  In the event the Company
breaches any of its representations, warranties, and/or covenants contained
herein and provided that the Seller make a written claim for indemnification
against the Company, then the Company agree to indemnify the Seller from and
against the entirety of any losses, damages, amounts paid in settlement of any
claim or action, expenses, or fees including court costs and reasonable
attorneys’ fees and expenses.  














4







--------------------------------------------------------------------------------

 




7.

Additional Covenants. The Parties covenant and agree as follows:




7.1

General.  If any further action is necessary or desirable to carry out the
purposes of this Agreement, each of the Parties will take such further action
(including the execution and delivery of such further instruments and documents)
as the other Party may request, all at the sole cost and expense of the
requesting Party (unless the requesting Party is entitled to indemnification
therefore under Section 6).  




7.2

Seller.  The Seller hereby covenants that the Seller will, at the request of the
Company, execute, acknowledge and deliver to the Company without further
consideration, all such further assignments, conveyances, consents and other
documents, and take such other action, as the Company may reasonably request (a)
to transfer to, vest and protect in the Company and its right, title and
interest in the Shares, and (b) otherwise to consummate or effectuate the
transactions contemplated by this Agreement.




8.

Expenses.  Except as otherwise provided in this Agreement, all parties hereto
shall pay their own expenses, including legal and accounting fees, in connection
with the transactions contemplated herein.




9.

Severability.  In the event any parts of this Agreement are found to be void,
the remaining provisions of this Agreement shall nevertheless be binding with
the same effect as though the void parts were deleted.




10.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.  The execution of this Agreement may be by actual
or facsimile signature.




11.

Benefit.  This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their legal representatives, successors and assigns.  Nothing
in this Agreement, expressed or implied, is intended to confer on any person
other than the Parties or their respective heirs, successors and assigns any
rights, remedies, obligations, or other liabilities under or by reason of this
Agreement.




12.

Notices and Addresses. All notices, offers, acceptance and any other acts under
this Agreement (except payment) shall be in writing, and shall be sufficiently
given if delivered to the addressees in person, by Federal Express or similar
overnight next business day delivery, or by facsimile delivery followed by
overnight next business day delivery, as follows:




To the Seller:

_________________

_________________

_________________

Attention: ___________

E-mail: _____________











5







--------------------------------------------------------------------------------

 




To the Company:

276 Fifth Avenue, Suite 306,

New York, New York 10001

Attention: Michael Mathews

E-mail: michael.mathews@aspen.edu




or to such other address as any of them, by notice to the other may designate
from time to time.  The transmission confirmation receipt from the sender’s
facsimile machine shall be evidence of successful facsimile delivery.  Time
shall be counted from the date of transmission.




13.

Attorney’s Fees.  In the event that there is any controversy or claim arising
out of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any action or arbitration proceeding is commenced to
enforce the provisions of this Agreement, the prevailing party shall be entitled
to a reasonable attorney's fee, including the fees on appeal, costs and
expenses.




14.

Governing Law; Exclusive Jurisdiction and Venue.  This Agreement and any
dispute, disagreement, or issue of construction or interpretation arising
hereunder whether relating to its execution, its validity, the obligations
provided herein or performance shall be governed or interpreted according to the
internal laws of the State of New York without regard to choice of law
considerations. Any action brought by either Party against the other concerning
the transactions contemplated by this Agreement shall be brought only in the
state or federal courts of New York and venue located in New York County.  The
Parties hereby irrevocably waive any objection to jurisdiction and venue of any
action instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. 

 

15.

Oral Evidence.  This Agreement constitutes the entire Agreement between the
parties and supersedes all prior oral and written agreements between the parties
hereto with respect to the subject matter hereof.  Neither this Agreement nor
any provision hereof may be changed, waived, discharged or terminated orally,
except by a statement in writing signed by the party or parties against which
enforcement or the change, waiver discharge or termination is sought.




16.

Assignment.  No Party hereto shall assign its rights or obligations under this
Agreement without the prior written consent of the other Party.




17.

Section Headings.  Section headings herein have been inserted for reference only
and shall not be deemed to limit or otherwise affect, in any matter, or be
deemed to interpret in whole or in part any of the terms or provisions of this
Agreement.







[Signature Page Attached]








6







--------------------------------------------------------------------------------

 







IN WITNESS WHEREOF the parties hereto have set their hand and seals as of the
above date.




 

EDUCATION SIGNIFICATIVA, LLC

 

 

 

 

By:

/s/ Oksana Malysheva

 

 

Oksana Malysheva, Manager

 

 

 

 

 

 

 

 

 

 

ASPEN GROUP, INC.

 

 

 

 

By:

/s/ Michael Mathews

 

 

Michael Mathews, Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 


























7





